Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartwal in their publication entitled “Preparation and spectroscopic studies of the MgxSr1-xAl2O4:Eu,Dy (x=0.05-0.25) persistent phosphors”.

Regarding Claim 1:  Bartwal teaches a phosphor of composition MgxSr1-xAl2O4:Eu,Dy, wherein the value of x may be 0.05.  The dopants Eu and Dy may be present in the composition at contents of 1 mol% and 2 mol% respectively.  As the material of Bartwal is of the same composition and made in the same manner as the material instantly claimed and disclosed, those of ordinary skill in the art would expect the dopants in Bartwal to occupy the Sr site in the material.  Based on the valency of Eu and Dy, those of ordinary skill in the art would expect that the Eu2+ would substitute for Sr at a rate of 1:1 and Dy3+ would substitute for Sr at a rate of 1.5:1   (See Section 2: Sample Preparation) and disclosed method, paragraph 41-60).  Both materials are created by 1-x-y-1.5zMgxAl2O4:EuyDyz, wherein x may be 0.05, y may be 0.01 and z may be 0.02.  Based on the valency of the elements, their doping amounts and the claimed formula the claimed value of a= (0.05)(1)+(0.01)(1)+0.02(1.5)=0.09.  The substitution rate is the molar ratio of these elements multiplied by their valency and divided by the valency of strontium.  The value of x+y+z=0.05+0.01+0.02=0.08.  Thus the value of the claimed b+d+e=0.08 and the claimed value of a =0.09 in Bartwal.  The value of a>b+d+e in Bartwal.  This composition of Bartwal falls squarely within the claimed composition range, anticipating the claim.  As the material of the same composition and is doped by the same ions it is capable of emitting light due to excitation light in a wavelength region of 430-480 nm.  Materials of the same composition and structure must inherently have the same properties. 

Regarding Claim 8:  Bartwal teaches a method of producing the phosphor as discussed above through a method comprising a mixing step, wherein a raw material comprising Sr (SrCO3) a raw material comprising Mg (MgO), a raw material comprising Eu (Eu2O3), alumina (Al2O3, and a raw material comprising Dy (Dy2O3) are mixed to provide a mixture.  The mixture is then sintered in a two-step process at a temperature of 1000C for 6 hrs and 1300C for 4 hours.  The step of heating the material at 1300C in 

Regarding Claim 9:  Bartwal teaches the addition of boron oxide (B2O3) to the mixture (See Sample Preparation).

Regarding Claim 11:  The phosphor powder of Bartwal represents a phosphorescent product consisting of the phosphorescent phosphor (See Sample Preparation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartwal as applied to claim 1 and 8 above, and further in view of Kimura in US20110291050.

Regarding Claim 2:  Bartwal teaches a phosphor of composition MgxSr1-xAl2O4:Eu,Dy, wherein the value of x may be 0.05.  The dopants Eu and Dy may be present in the composition at contents of 1 mol% and 2 mol% respectively.  As the material of Bartwal is of the same composition and made in the same manner as the material instantly claimed and disclosed, those of ordinary skill in the art would expect the dopants in Bartwal to occupy the Sr site in the material.  Based on the valency of Eu and Dy, those of ordinary skill in the art would expect that the Eu2+ would substitute for Sr at a rate of 1:1 and Dy3+ would substitute for Sr at a rate of 1.5:1   (See Section 2: Sample Preparation) and disclosed method, paragraph 41-60).  Both materials are created by providing stoichiometric proportions of the components and firing in a mixture of hydrogen and inert gas at a temperature in the range between 1200 and 1800C (See 1-x-y-1.5zMgxAl2O4:EuyDyz, wherein x may be 0.05, y may be 0.01 and z may be 0.02.  This composition of Bartwal falls squarely within the claimed composition range, anticipating the claim.  As the material of the same composition and is doped by the same ions it is capable of emitting light due to excitation light in a wavelength region of 430-480 nm.  Materials of the same composition and structure must inherently have the same properties. 

Bartwal does not teach the modulation of dopant concentrations.

However, the modulation of Eu and Dy concentration in the MAl2O4 structure is known in the prior art and taught by Kimura.  Kimura teaches that Eu and Dy ions may be doped in the material in a concentration from 0.5-5 mol% in order to achieve long-lasting brightness (afterglow).  Those of ordinary skill in the art would have found it obvious to modulate the concentration of Eu and Dy within this range in order to achieve desired afterglow properties.  Those of ordinary skill in the art would be motivated to adjust the amounts of these dopants for specific properties including afterglow, since the material of Bartwal is only optimized for initial photoluminescence and not for long-lasting brightness.  Thus Bartwal in view of Kimura teach an overlapping range of compositions with those claimed and disclosed (See Examples).  Materials having the same composition and structure would necessarily have the same properties in terms of afterglow characteristics.  The range of materials taught by Bartwal in view of Kimura 2 of more based on the overlapping compositions.

Regarding Claims 5 and 7:  Bartwal teaches a composition including Mg in a molar amount of 0.05 moles per 2 moles of Al.  The claimed amount of Mg is 0.04 moles per 2 moles of Al (See Claims 5 and 7).  A prima facie case of obviousness exists where the claimed range or amounts do not overlap with the prior art but are merely close.  The amount of Mg in the prior art of 0.05 moles is so close to 0.04 as to obviate such an amount. Those of ordinary skill in the art would have expected this amount of magnesium to have the same effect on the material and would have found it obvious to create a material having the claimed composition.  In terms of the content of Eu and Dy, Kimura teaches that these elements may be included in the composition in amounts from 0.005-0.05.  In the composition of Bartwal, the use of these amounts of Eu, Dy and Mg would naturally give rise to the molar concentration of Sr since the valence of Dy is 3+, while the valence of Sr is 2+.  The total molar amounts of substituting elements for Sr in the claimed composition is (1)0.04+(1)0.04)+(1.5)0.02=0.11.  Thus the content of Sr would necessarily be 1-0.11=0.89.  This same relationship is true in terms of instant claim 7.   Thus Bartwal in view of Kimura teach a range of compositions obviating the claimed compositions.

Regarding Claim 10:  Bartwal teaches a method of producing the phosphor as discussed above through a method comprising a mixing step, wherein a raw material comprising Sr (SrCO3) a raw material comprising Mg (MgO), a raw material comprising 2O3), alumina (Al2O3, and a raw material comprising Dy (Dy2O3) are mixed to provide a mixture.  The mixture is then sintered in a two-step process at a temperature of 1000C for 6 hrs and 1300C for 4 hours.  The step of heating the material at 1300C in an annealing process would further sinter the material and meet the claim limitation as set forth (See Sample Preparation).

Bartwal is silent regarding the state of the precursor materials.

However, Kimura teaches that these precursors may be provided as micron sized powders when the phosphor is being created (See Paragraph 21).  Those of ordinary skill in the art would have found it obvious to use any suitable precursor that is known within the prior art and Kimura shows that micronized powders are suitable for the creation of alkaline earth aluminate phosphors.  Those of ordinary skill in the art would have been motivated to use micronized particles on the basis that Kimura teaches that if the particles are too small or too large they may not be properly mixed and may not react properly.  Those of ordinary skill would have been motivated to provide a material mixture that is capable of reliably forming the desired product and Kimura teaches that controlling the particle size of precursors is a means for achieving this ends.

Allowable Subject Matter
Claims 12-18 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches the inclusion of Zn in various phosphors, but does not teach the purpose of such inclusion that would amply support an obviousness rejection as motivation for modifying the composition of Bartwal in view of Kimura.  Zn inclusion in such a composition is taught by Comanzo in US20110175029; however, the composition of Comanzo includes several other dopants and does not teach a reason for including Zn within a set of ranges.

Response to Arguments
Applicant's arguments filed 7/30/21 have been fully considered but they are not persuasive. Applicant argues that the prior art to Bartwal does not teach the claimed deficiency in terms of the inequality relating the value of a to the sum of b, d, and e; however, this limitation is taught by virtue of the fact that the prior art teaches the doping or the Strontium site, which is divalent, with trivalent elements.  The doping of the site must be in terms of the valence of the atoms such that the cationic/anionic balance of the material is maintained.  Thus doping in the manner taught by Bartwal intrinsically creates the ‘deficiency’ cited by applicant in their arguments and gives rise to Bartwal’s material meeting the inequality as set forth.  Applicant claims beneficial properties when Mg is doped in a particular range, but the prior art also dopes within this range.  The range of materials as set forth are anticipated by the prior art.  Applicant does not address the valency of the atoms doping Sr at all or make arguments against this reasoning, which forms the basis for the rejection as a whole.  Applicant argues to the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Matthew E. Hoban/Primary Examiner, Art Unit 1734